internal_revenue_service number release date index number --------------------- ----------- -------------------------- ----------------------------------------------- ------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no -------------- telephone number ---------------------- refer reply to cc ita b05 plr-113769-17 date date legend taxpayer bankruptcy court plan state date date date date date year x firm firm dear ---------------- ----------------------------------------------------------------------------------- -------------------------------------------------------------------------------- --------------------------------------------------------------------------------------- ---------------------- -------------- ------------ --------------------------- -------------------------- -------------------- ------------------------- ------- ------------------ ------------------------- ----------------------------------------- this letter responds to your letter requesting an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to make an election under sec_108 of the internal_revenue_code specifically you have requested an extension of time to make an election under sec_108 and sec_1_108-4 of the income_tax regulations to exclude income resulting from the discharge_of_indebtedness and to reduce the basis of depreciable real_property effective for taxpayer’s year federal_income_tax return plr-113769-17 facts taxpayer uses the accrual_method of accounting and has a date taxable_year end as an annual_accounting_period it is incorporated in state originally taxpayer was engaged in the development and production of and exploration for crude_oil natural_gas and natural_gas liquids on date taxpayer filed a voluntary petition in the bankruptcy court on date bankruptcy court entered an order confirming the plan on date taxpayer was converted into a state limited_liability_company and subsequently changed its name taxpayer made an election to be classified as a corporation for federal_income_tax purposes effective on date as a result of the bankruptcy proceedings taxpayer represents that it had cancellation of indebtedness cod income of x at the time taxpayer did not have an internal tax advisor in addition taxpayer had significant turnover in key management personnel including the chief financial officer and internal legal counsel for year taxpayer engaged firm as its new auditor and tax advisor as part of the tax advisory engagement firm was to prepare taxpayer’s form_1120 including filing of form_7004 application_for automatic_extension of time to file certain business income_tax information and other returns which extends the due_date of form_1120 filing an extension was explicitly written in the engagement letter and taxpayer relied on firm for filing of the tax forms including form_7004 firm however did not file form_7004 on or about date taxpayer filed form_1120 for year under the assumption that the automatic_extension was obtained through the timely filing of form_7004 taxpayer’s form_1120 as filed included form_982 reduction of tax_attributes due to discharge_of_indebtedness and sec_1082 basis_adjustment which documented the discharge_of_indebtedness and elected under sec_108 to first apply the reduction to the basis of depreciable_property once taxpayer discovered that the automatic_extension was not obtained it consulted firm and was advised to request relief under sec_301_9100-1 for an extension of time to file the election under sec_108 and sec_1_108-4 taxpayer represents that it relied on firm to timely file form_7004 taxpayer further represents that granting of the relief under sec_301_9100-3 will not result in a lower tax_liability for year law and analysis under sec_108 gross_income does not include an amount otherwise includible in income due to a discharge_of_indebtedness if the discharge is described in plr-113769-17 sec_108 b c or d if a taxpayer excludes income under sec_108 b or c the taxpayer must reduce certain tax_attributes as described in sec_108 sec_108 permits a taxpayer to elect to apply any portion of the reduction to the reduction under sec_1017 of the basis of taxpayer’s depreciable_property sec_1017 provides the rules for making the basis reductions required by sec_108 and sec_108 sec_108 provides that an election under sec_108 is made on the taxpayer’s return for the taxable_year in which the discharge_of_indebtedness occurs or at such time and manner as permitted in regulations prescribed by the secretary sec_1_108-4 of the income_tax regulations provides in part that to make an election under sec_108 a taxpayer must complete and file form_982 together with its federal_income_tax return for the taxable_year in which the taxpayer has discharge_of_indebtedness income that is excludable under sec_108 sec_301_9100-1 through provide the standards that the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-3 provides that requests for extensions of time for regulatory elections other than automatic extensions covered in sec_301_9100-2 will be granted when the taxpayer provides evidence including affidavits to establish that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government under sec_301_9100-3 a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer requests relief before the failure to make the regulatory election is discovered by the service or reasonably relied on a qualified_tax professional and the tax professional failed to make or advise the taxpayer to make the election however a taxpayer is not considered to have reasonably relied on a qualified_tax professional if the taxpayer knew or should have known that the professional was not competent to render advice on the regulatory election or was not aware of all relevant facts in addition sec_301_9100-3 provides that a taxpayer is deemed not to have acted reasonably and in good_faith if the taxpayer- i ii iii seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires or permits a regulatory election for which relief is requested was fully informed in all material respects of the required election and related tax consequences but chose not to make the election or uses hindsight in requesting relief if specific facts have changed since the original deadline that make the election advantageous to a taxpayer the service will not ordinarily grant relief plr-113769-17 sec_301_9100-3 provides that the commissioner will grant a reasonable extension of time to make the regulatory election only when the interests of the government will not be prejudiced by the granting of relief sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money sec_301_9100-3 provides that the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable_year that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under sec_6501 before the taxpayer’s receipt of a ruling granting relief under this section based on the information submitted by taxpayer we conclude that taxpayer has acted reasonably and in good_faith under sec_301_9100-3 and the interests of the government will not be prejudiced by the granting of relief under sec_301_9100-3 conclusion accordingly based solely on the facts and information submitted and the representations made in the ruling_request we grant taxpayer an extension of days from the date of this letter_ruling to file an amended_return to make the election under sec_108 and sec_1_108-4 the election is to be made on form_982 except as expressly provided in the preceding paragraph we do not express or imply an opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically this letter does not rule on whether the income at issue is properly treated as cod income under sec_61 in addition we express no opinion as to whether the taxpayer qualifies to make the election set forth in sec_108 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed plr-113769-17 by an appropriate party while this office has not verified any of the material submitted in support of the request_for_ruling it is subject_to verification on examination in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely shareen s pflanz senior technician reviewer branch office of associate chief_counsel income_tax accounting
